﻿Sir, on taking the floor on behalf of the European community and its member States, I should like to congratulate you on your election to the presidency of the General Assembly. I am very happy to do so also because you represent a country with which Italy and the European Community maintain traditional relations of friendship and co-operation. You take up the presidency at a very difficult time of challenge for the United Nations. I am sure that your experience and diplomatic skill will greatly help to ensure a fruitful and constructive forty-fifth session of the General Assembly, in the interest of the international community. Let me also express the fullest appreciation of the European Community and its member States to the Secretary-General for his untiring efforts in favour of international peace.
I should also like to welcome warmly the admission as a full Member of the United Nations of Liechtenstein, a member of the European family with which the European Community and its member States maintain close and friendly relations. I also warmly welcome the unification of Yemen.
She positions of the European Community and its member States on the problems affecting the international community are fully illustrated in a memorandum which has been circulated today and which forms an integral part of my statement. Let me therefore concentrate here on some crucial aspects of the present situation. Perhaps never in the post-war period has the international climate changed so radically from one General Assembly to the next. How different what I have to say on behalf of the European Community is from what I would have said not only one year ago but even just two months ago. This is the first General Assembly of the new world emerging from the lengthy post-war period. It is also the first that it has to deal with a crisis arising after the end of the cold war. We are thus subjected to conflicting feelings of satisfaction at the end of East-West opposition and of concern at a new crisis arising from Iraqi aggression against Kuwait, which gives us a glimpse of new risks and new confrontations.
For the first time a State has been wiped off the map. This has not happened in the Middle East since the end of the Ottoman Empire. The very justification for the aggression is a challenge to international legality and to the political structure in the Middle East. Saddam Hussein claims that all borders in the region were drawn up artificially to divide up the Arab nation and that the time has come for Baghdad to erase them and establish unity by force of arms.
In the developing world in particular, many countries have equally precarious borders, some even more recent than those erased, which are capable of whetting further appetites. Tariq Aziz, the Iraqi Foreign Minister, claims that other Gulf States, such as Qatar, have no historical legitimacy. If that challenge were to go unanswered, it would herald a period of troubling uncertainty for the international community, the need to have a clear perception of what is at stake in a region politically no less inflammable than the raw material which provides the world with most of the energy it needs.
The Iraqi aggression represents a clear violation of the basic principles of the United Nations Charter. Furthermore, if an irresponsible, aggressive Power succeeds not only by annexation but also by intimidation and threats in deciding the policy of a region which contains 40 per cent of the world's energy resources this could have repercussions throughout the world in terms, inter alia, of employment, inflation and recession - repercussions which would affect most severely the weakest economies and thus the poorest countries of the world.
Our response has been commensurate with our awareness of the gravity of the breach of international law.
The combined opposition of so many countries, beginning with the Arab States, demonstrates the full extent of international protest and reinforces the moral and political authority of the United Nations at a time when there is an ever-growing awareness of the need for an institution of universal scope capable not only of laying down rules but also of ensuring that they are applied and of preventing intimidation, extortion and subjugation.
The world order resulting from the watershed of 1989 and the ensuing redefinition of international relations is not in crisis but is confronted by a very serious challenge. The resolutions of the Security Council are a sign that the international community not only wants to lay down certain rules but also has the means to enforce them. The cold war is really over and with it has vanished the fear that a regional conflict might escalate into an East-West world confrontation. Hone of our predecessors could have counted on such a certainty.
The decisions of the United Nations create the conditions for Iraq's withdrawal by dint of its strict embargo and the maintenance of a collective response. The sands of the desert and the constant passage of time must neither wear away the broad political and military coalition which has been built up nor undermine the unprecedented unity forged under the banner of the United Nations. Our solidarity is no less important than the validity of our motives we must not allow timidity, ambiguity or economic shortages to open a breach in our resolve. 
She European Community is strengthening its own internal cohesion and extending co-operation eastwards. It warmly welcomes German unification, which, early in October, will fulfil the legitimate aspiration that the German people have cherished for over 40 years. We consider German unification as a positive factor in the development of Europe as a whole and of the Community in particular. It is making all of Europe stronger and more secure, and it will give even greater weight to Community action.
The Twelve are determined to achieve a first agreement in the negotiations on conventional armed forces in Europe and a substantial package of new confidence- and security-building measures in time for the summit of the Conference on Security and Co-operation in Europe (CSCE) to be hold in Paris. The signing of a first treaty on conventional forces in Europe will be an essential element for a successful CSCE summit and will also permit negotiations on short-range nuclear forces. The Twelve will strive to ensure that the Paris summit will mark the end of the ideological and military confrontation in Europe and pave the way for building new conditions for peace and stability in Europe based on confidence and co-operation.
We have never been under the illusion that Europe could turn in on itself, that the CSCE could imply a release from needs, tensions and conflicts arising outside Europe, that in our smug satisfaction with our peaceful existence we could ignore the problems of others and the role of the United Nations.
This is demonstrated by the effective and timely response of the Community to the Iraqi aggression against Kuwait. It is understandable that the Community should immediately be aware of the gravity of what has happened since Europe's recent history is full of lessons. Europe has learned that aggression must be nipped in the bud and that the victims are most often small, defenceless States. It takes note of the fact that Saddam Hussein justifies the annexation of Kuwait by claiming that Middle East borders resulting from previous periods are worth nothing. We cites a principle which is in total contradiction not only with the United Nations Charter but also with that principle - so fundamental for us, contained in the Helsinki Final Act - of respect for borders and of their possible modification only by peaceful means.
The reaction of the Community was the most far-reaching and, perhaps, the swiftest in its history  The Twelve were the first to decide on sanctions. They put their political weight behind their own decisions and the decisions of others to deploy forces. They granted transit facilities and contributed to the adoption of decisions by the United Nations, which remains the fundamental reference point for our action. It is significant that the Community's action in respect of a crisis which has arisen outside the confines of our continent has been overwhelmingly approved by public opinion in Europe.
If the European Community could do nothing but look inwards on itself, it would not have much of a future. However, it intends increasingly to play its role as a new political force with a sense of a long history, political farsightedness and economic might.
This crisis has demonstrated the European Community’s ability to mobilize its structure to face an exceptional challenge, but at the same time it has provided an incentive to improve even further the capacity of the Twelve to act united on the world scene, a fact that constitutes a further guarantee of effectiveness for the United Nations. To that end, starting with the conferences to begin in Rome in mid-December on institutional reforms and economic and monetary union, the Twelve have decided to strengthen their common political dimension and to offer a still more effective partnership to others in a world ruled, until a short time ago, by a mutual balance of terror. To Maintain the general consensus on the sanctions, steadfast international solidarity will be necessary, the all appreciated the promptness with which certain countries increased their oil production to restore the energy balance and the way others, with equal swiftness, re-established the strategic balance in the region. 
The west, and first and foremost the Community, is ready to shoulder its part of the burden, material and otherwise, so that the embargo does not fail. After all, how can we build Europe and convert it to interdependence and the market economy if uncertainty continues to paralyse an area of vital interest to the whole continent? One need only think of the energy problems of the newly democratic countries of Eastern Europe.
The implementation of the embargo entails great sacrifices for certain countries. In the framework of broader international action involving other industrialised countries and the main Arab oil producers, the European Community will offer those countries a contribution to cope with the most serious consequences of the crisis. At their meeting in Rome on 7 September the Foreign Ministers of the Community stated their willingness to support Jordan, Turkey and Egypt, the front-line States, and promised to consider the situation of other countries. We do not wish to abandon the poorest nations that are prepared to pay the heavy price of the sanctions.
Collective solidarity must be directed first and foremost to the Arab world. Only with the letter's full assistance will the political, diplomatic and economic isolation of Iraq be effective. No voice has been raised among the Arab States to justify the Iraqi moves. The attempts to call a new holy war have fallen on deaf ears.
Right from the outset of the crisis we have maintained the closest contacts with our main partners in the Arab countries and the Islamic world, and we shall continue to do so. The Community intends to speed up the implementation of the Co-operation Agreement and the negotiation on free trade with the Gulf States in the same spirit. We also intend to pursue the Euro-Arab dialogue with a meeting following up the one in Paris last December. The European Community considers it vital to continue to seek a political solution, thus avoiding imperilling by mistake · or lack of patience the new order emerging thanks to the newly acquired strength of the United Nations. With the contribution of various countries it has become possible to set up a strategic shield to prevent the conflict from spreading. We also appreciate the efforts of the Secretary-General of the United Nations to convince Iraq to put an end to a unanimously condemned violation. The waiting game will be won by the side with the staunchest determination to stand by the decisions taken, be they political, economic or military. By strictly complying with the resolutions of the Security Council, end by strengthening them appropriately, the international community will undoubtedly come out as the winning side.
In that respect, I should like to recall that the European Community and its member States have consistently advocated the adoption of measures aimed at extending control of the implementation of the embargo against Iraq to air traffic. They therefore welcome the resolution the Security Council may adopt today on this subject.
However, the price of this broad consensus must not be ineffectiveness and the price of compromise must not be injustice. The region we are talking about is on the borders of Europe and we are all endeavouring to see that the option of a settlement wins through. This must not entail compromises that violate the basic principles contained in the resolutions of the United Nations.
The search for a settlement can succeed only to the extent that we are steadfast in dissuading, and determined to isolate, Iraq. Only firmness can open the way to such a settlement and prevent the start of a devastating conflagration. Remarking on the Munich Conference, Winston Churchill observed bitterly that the democracies had chosen dishonour to avoid war and in the end they had both war and honour. The lesson is still true. Today too firmness and dissuasive action are necessary to force the aggressor to back down and to prevent an armed conflict. They are also necessary when a dictator tries to shield himself with innocent hostages to stay our hand.
The Foreign Ministers of the Twelve pointed out clearly that each member State would consider all Community nationals detained in Iraq and Kuwait as its own citizens, and stated that they held the Iraqis individually responsible for their safety. Our intention was thereby to introduce an innovation into international practice that would not be without consequences. With the precedent of Nuremberg particularly in mind, we thus reinforced the idea of individual responsibility in international affairs.
We must prepare ourselves for a siege, which could be lengthy, to achieve the objectives of forcing Iraq to withdraw to its own borders, obtaining the release of all the hostages and restoring Kuwait's independence.
The consensus that has arisen in respect of this serious and dramatic act of aggression must provide an impetus for resolving other crises and must confirm our commitment to eliminate other political injustices and promote the economic well-being of the region.
Saddam Hussein has brought his country to the brink of disaster after bleeding it white in eight years of war. He has ripped apart the fragile fraternity of the Arab world. He has made more difficult the search, which we must continue tenaciously, for a historic understanding between the Arabs and the West, between the Islamic and the Western worlds. However, the Middle East goes on in a desperately precarious state. One cannot put out one fire that has broken out, however threatening and serious it is, and let the other blaze away in the occupied territories and in Lebanon. 
The military units deployed in the Saudi Arabian desert and the warships patrolling the Gulf are an effective response, but they cannot replace a policy of reducing more general tensions and instability, h solution of the current crisis that is not followed up by the drafting of guidelines for future political and economic action in the Middle East could be letters drawn in the sand, soon to be blown away and forgotten.
The European Community has been firm and consistent in its contribution to the search for a solution to the conflict in the Middle East on the basis of Security Council resolutions 242 (1967) and 338 (1973). That is and continues to be our policy, unwavering in recognising that the solution lies in the right of the Palestinians to self-determination and in that of the State of Israel to exist within secure, guaranteed borders. Just as action was being stepped up to initiate dialogue between Israel and the Palestinians, and as the international community was becoming increasingly alarmed at the intolerable situation in the occupied territories, the Iraqi aggression took place and has delayed the search for a solution. The Community's policy nevertheless remains the same and it will not be diverted by the present crisis from the search for a just, lasting and comprehensive solution based on the aforementioned principles.
Lebanon, until recently one of the most successful models of religious tolerance in the Middle East, continues to tear itself apart. The European Community considers that only the implementation of the Taif agreements can help in the process of national reconciliation.
Over and above these present grave crises, the time has also come to begin reflecting on the introduction in the Middle East of a collective system capable of guaranteeing stability, security, economic and social development, and recognition of the rights of all peoples. In Helsinki Presidents Bush and Gorbachev raised the possibility of а new order of peace, a commitment to work together with the countries in the area end outside to develop regional-security structures and measures to encourage stability and peace.
In other words, without wishing to transfer the model of the Conference on Security and Co-operation in Europe (CSCB) - which has shown itself to be so effective in our continent - in toto across the Mediterranean, we consider that it would be worth endeavouring to introduce in that area principles and measures capable of reducing military imbalances, which are in general the prelude to other military adventures, curbing the proliferation of weapons of mass destruction, encouraging economic and social progress, and fostering the peaceful coexistence of different cultures and civilisations. 
The first test has shown that the new world order works positively, but the serious problem of a social and economic order that threaten international stability are far from being resolved, and in some cases are even more disturbing, they require the momentum that can gather only within the United Nations, since of all problems they are most universal in origin and most widespread.
We are witnessing the war that ell countries, but nest especially certain Latin American States, are waging against drugs. This problem threatens our societies and our younger generations, and creates spontaneous solidarity between Governments. The history of mankind knows no other scourge that has so permeated all regions of the world - affecting rich and poor countries alike, and overwhelming both the wealthy and the underprivileged. The Community intends to step up international co-operation on this problem. It will assist in the joint strategy, under the aegis of the United Nations, to control drugs production, manufacturing and trafficking, as well as the use to which the profits are put, by involving the banking system. Demand reduction is a main objective of the European Community and its member States.
In the same vein, the emergence of intolerant forms of religious fanaticism and the uncontrolled flows of migrants, which affect industrial societies, stem essentially from conditions that deprive a large proportion of mankind of tine cultural and material resources needed for a decent life. The problem off development will inevitably weigh increasingly on a world witnessing the disappearance of the most manifest and dangerous confrontation of the poet-war period.
The Community intends neither to withdraw into its own well-being, which is based on openness to other economies, nor to reduce its commitment towards the countries in the third world on account of its co-operation with Eastern Europe. The Community will encourage regional integration, in particular within the framework of its reviewed Mediterranean policy. We are also convinced that it is for us to create a macro-economic context favourable to growth and development through enhanced devolution of resources, which, however, must go hand in hand with domestic policies capable of promoting, alongside State initiatives, not only individual initiative but also respect for human rights. No external assistance may, in fact, compensate for ineffective national policies, as has been shown by the experience of the last decade.
Development and environmental protection appear increasingly to be a facet of the world's interdependence. We cannot expect four fifths of humanity to go on living in the present conditions and at the same time hope that this will not have intolerable repercussions on man's capacity to live in harmony with nature. We cannot worry about tropical forests and look on impassively as many countries come to grips with a debt that precludes any possibility of development. In this connection, the conclusions at which Mr. Bettino Craxi has arrived in the work with which he was entrusted by the Secretary-General of the United Nations provide many lessons. Many countries in the Community have already granted substantial reductions in debt, but this is not enough. The problem of the middle-income countries, particularly those facing severe economic-reconstruction programmes, must be tackled with special attention. Thought must be given to a now range of options in the framework of the Paris Club.
The Community considers that the strengthening of the multilateral trade system provides the best guarantee of international equilibrium and of sustainable development. The successful conclusion, before the end of the year, of the Uruguay Sound is all the more important against the background of the present crisis. It is a unique opportunity to achieve balanced and substantial progress in all fields of the ongoing negotiations. The United Nations has granted legitimacy to an unprecedented joint intervention. It is henceforward possible to perceive coexistence no longer hampered by the shackles of the cold war. A form of world management, at least of the crises most likely to have destabilising effects, is taking shape. The consensus reached to counter the Iraqi aggression must be preserved to take up other challenges. The spirit of this approach is already being put to use in the possible settlement of other conflicts, such as that in Cambodia. The agreement between the opposing parties on a transitional administrative arrangement, an end to hostilities, and free and fair elections within the framework agreed by the five permanent members of the Security Council will have the political and material support of the Community.
The opportunity must be seized to apply in full the principles of the Charter to the peaceful settlement of other unsolved problems, such as that of Cyprus. The principle of universality is of the utmost importance. For instance, the absence of the two Koreas is a vestige of the confrontation of yesteryear. We must prepare to welcome both, particularly as they wish to start off on a new footing in their mutual relations.
The United Nations is the first major attempt to democratise the international system - that is to say, to apply to relations between sovereign States the principles on which the rule of law is based. Those principles, whose solemn rebirth Europe has witnessed in the last year, are now gaining ground in all societies. Other barriers are falling, with peace-bringing, innovative effects - beginning with that most odious barrier that has so far denied the majority of the population in South Africa their rights and dignity. The Community offers its support to all those, regardless of their colour, who are joining forces to build a new South Africa free of apartheid and of all other forms of discrimination. We are following this process very attentively, with a view to adjusting the Community’s stand with regard to its developments, and we shall continue to spare no effort to contribute to its successful conclusion.
Nothing convinces us more than do the latest events of the role that the United Nation· is increasingly called upon to play in favour of justice and freedom. The European Community wishes to mobilise the growing cohesion between its members and the whole weight of its moral, political and economic force to support the United Nations with a view to achieving these objectives.
I have so far expressed the views of the Community and its member States. Let me now conclude my intervention by adding a few remarks on behalf of my own country.
One further lesson of this crisis and the conclusion that we draw from the end of the post-cold war period prompt us to reflect on the need to adjust the structure and the functioning of the United Nations to the new reality of the international scene.
Is the past, the abuse of the exercise of the right of veto has too often paralysed the capacity of the United Nations to put an end to the gravest crises. Today, the outlines of a possible new scenario are emerging, with the United Nations as the focal point in a world at last free of the nightmare of a nuclear holocaust. This compels us, as well, to review the way the United Nations operates at a time not just no longer that of the immediate post-war period - and I am thinking, inter alia, of the reference to the status of the former enemy Powers - but no longer- even that of the cold war.
Moreover, considering the progress so far achieved in European integration, thought should also be given, in my view, to institutional adjustments, within the United Nations, capable of granting a more visible role to an entity like the European Community, which Italy wants to see endowed with supranational structures for conducting foreign policy, in the interests of the United Nations and in the interests of peace in the world. 
